Walker, J. The certificate of deposit, upon which this suit was instituted, was for Illinois currency, and payable in like funds. This presents the question, as to the meaning of the term “Illinois currency.” Is it the paper of the free banks of Illinois, or any bank paper used for, and answering all the purposes of the constitutional coin of the country? Is it that bank paper used in buying and selling the various commodities of trade, and in the payment of debts by the business community specified? The legal definition is, “bank notes, or other paper money, issued by authority, and which are continually passing, as and for coin.” Wharton’s Law Lex. 236. This is also the commercial as well as the popular meaning of the term. Then, what is “ Illinois currency” ? Does it designate the paper money, without reference to the banks by which it is issued, and which passes in this State in lieu of coin, or the paper of the banks chartered in this State ? When it is remembered, that the currency or circulating medium of the country is not of uniform value, and that bank paper at par with coin, in one locality, has a depreciated value at a different point, it would seem that the term was designed not to specify the paper of a particular class of banks, but rather a particular description of bank paper. A character of paper which was current, and not a denomination of bills without reference to their currency. If this was not the sense in which the term was used by the parties, it seems to us they would have employed altogether different language. It would have been Illinois bank paper. The term currency, however, must control, and whether it be paper of Illinois, or other banks, it must be current, such as passes in the locality in the place of coin. It was held, that a bill, payable in New York currency, was met with any funds current in the city, whether on New York, New England, or other banks. Judah v. Hams, 19 J. B. 144. This seems to be commercial usage, the general understanding of community, and the legal effect of such a contract. If depreciated bank bills were offered in payment, whether issued by Illinois banks or not, the tender could not be said to have been in currency, and yet the certificate calls for currency. It calls for and must be discharged in currency, or in current coin. It cannot be paid in broken bank paper, no difference what it is called. The certificate says that currency was received, and the same was to be paid, and nothing else will discharge the certificate. The judgment of the court below is affirmed. Separate Opinion by Caton, C. J. There is one question arising in all these bank cases, in the determination of which I cannot agree with the majority of the court, and I shall content myself by a statement of my views in this case alone, without incumbering the record with them in each case. I think that it was competent to show by parol proof on the trial, that the terms “ currency,” or “ Illinois currency,” to pay which, in terms, the promises were made, had a local signification well understood by all parties, and that they did not mean gold or silver, or their equivalent. The broad and comprehensive meaning of the word currency, is such as to show, that it may with propriety be used in reference to things of different values, when applied to a medium of exchange of property. Its primary signification is a passing or flowing—something which flows along or passes from hand to hand. When used in reference to a circulating medium, or a representative of values in trade or commerce, it does not necessarily mean cash, but is equally. applicable to anything which is used as a circulating medium, and is generally accepted in trade as a representative of values of property. Among many of the native tribes on the head waters of the Eiger, a certain kind of shells, called kurdi, is used as such currency or circulating medium ordinarily, about 2500 of which represent the value of a dollar; among others, strips of cotton cloth are used as currency, and among many, both are in use, as well as money. 3 Barth. 128. Eow a promise made there, to pay so many dollars in currency, would mean so many dollars in shells or cloth, the actual value of which, as compared with specie, it would be competent to show, if we would enforce the contract as the parties understood it. So long as it is possible that the-parties to the contract meant that something of less or even more value than money, should be paid, simple justice between man and man requires that they should be permitted to show that fact. They made an agreement which both parties understood. And shall the court make another agreement for them, different from their own, and enforce that agreement, in violation of what both parties intended ? By doing this, we wrest the meaning of the parties from the contract, and enforce an obligation which they never contemplated. The very fact that the promise was made to pay “ Illinois currency” shows that something else was intended than cash, else the promise would have been simply for so many dollars. This qualifying expression was put in for a purpose—to carry out some definite understanding which the parties had. It means some particular kind of circulating medium or funds, which the proof shows was well understood in the community, in view of which understanding the parties made their agreement. It is the duty of the courts, and such is the dictate of common justice, to carry out the intention of parties and to enforce contracts as they are actually made. If “ Illinois currency” could have but one meaning, if it could only mean so many dollars in gold or silver, as would be the expression of so many dollars in the current coin of the United. States, the case would be different, but here is an expression used, which might have a local signification, the very form and use of which shows that they did mean by its use something different from cash, and I think that sheer justice, as well as the well-settled rules of law, require that the parties should be allowed to show, what was universally understood in the community by the use of such term, as the sense in which it was used in this promise. The necessity of this rule of law is most forcibly illustrated by these very cases, and the history of the times in which these contracts were made, of which no man who lived in Illinois can affect to be ignorant. We all know that at the time our only circulating medium was bank bills issued upon the security of government bonds, which, in consequence of the rebellion in the South, had depreciated in value, and that these bank notes had correspondingly depreciated in value, to the extent of ten, twenty and thirty per cent, below a specie standard. This “ Illinois currency” constituting, as it did, the currency of the country, everything was bought and sold in reference to this depreciated value of this currency, and promises were made to pay in this currency; no one intending or expecting that they would be paid in specie. We all know that this term was not understood by any one to mean cash, but a circulating medium which was in everybody’s hands, of a less value than cash. The witnesses who testify on this subject, state only what is in the distinct remembrance of all. And now shall we shut our eyes against this light and knowledge, and insist, against the facts as we know them to exist, not only from the legal testimony, but from our own knowledge, and say that the parties intended this promise should be performed by the payment of cash instead of Illinois currency, which was of less value than cash ? Is that the perfection of reason which is the boast of the law ? I cannot so appreciate it. The value of the thing which the' party promised to pay at the time the promise should have been performed, was the true measure of damages. This was the ruling of the court below, and this was the extent of the plaintiff’s recovery. I concur in the affirmance of the judgment, but cannot approve of the principles laid down in the principal opinion. Judgment affirmed.